Filed 3/15/22 In re E.T. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re E.T. et al., Persons                                    2d Juv. No. B315176
Coming Under the Juvenile                                 (Super. Ct. Nos. 20JV00280,
Court Law.                                                        20JV00281)
                                                            (Santa Barbara County)

SANTA BARBARA COUNTY
CHILD WELFARE SERVICES,

     Plaintiff and Respondent,

v.

Monica T.,

     Defendant and Appellant.


            Monica T. (Mother) appeals from the juvenile court’s
orders terminating parental rights to her minor sons, E.T. and
M.T. She contends the termination orders should be
conditionally vacated and the case remanded for the proceedings
to comply with the requirements of the Indian Child Welfare Act
(ICWA). We affirm.
           FACTUAL AND PROCEDURAL HISTORY
            In 2014, the juvenile court terminated Mother’s
parental rights to E.T. and M.T.’s elder siblings, J.M. and Z.T.
The court also terminated the parental rights of Z.T.’s father,
John T. (Father). During the termination proceedings, both
Mother and Father denied having any Indian ancestry. The
court found that ICWA did not apply.
            In 2020, E.T. and M.T. were removed from Mother’s
custody. Mother and Father met with a social worker regarding
their sons. During that meeting both parents said that they had
no known Indian ancestry.
            At their initial court appearances, the juvenile court
asked if Mother and Father had Indian ancestry. They said that
they did not. The two filed ICWA-020 forms claiming no such
ancestry.
            At the detention hearing, Santa Barbara County
Child Welfare Services (CWS) asked the juvenile court to find
that ICWA did not apply. Neither Mother nor Father contested
the request. The court found ICWA inapplicable.
            Two weeks later, a CWS social worker filed forms
stating that Mother and Father had given her no reason to
believe that either they or their sons had Indian ancestry.
            At the six-month review hearing, CWS again asked
the juvenile court to find ICWA inapplicable. When no party
contested the request, the court made that finding. It then
terminated Mother and Father’s parental rights to E.T. and M.T.
and selected adoption as the permanent plan.
                            DISCUSSION
            Mother contends the orders terminating her parental
rights should be conditionally vacated because CWS did not




                                2
interview extended family members about her sons’ possible
Indian ancestry. We disagree.
              For purposes of ICWA, an “Indian child” is a child
who either is a “member of an Indian tribe” or “is eligible for
membership in an Indian tribe” because they are the biological
child of a tribe member. (25 U.S.C § 1903; see also Welf. & Inst.
Code,1 § 224.1, subd. (a) [adopting federal definition].) There is
an “affirmative and continuing duty to inquire whether a child
. . . is or may be an Indian child.” (§ 224.2, subd. (a).) The duty
to inquire “begins with the initial contact” (ibid.), and requires
CWS to “ask[] the child, parents, legal guardian, Indian
custodian, extended family members, [and any] others who have
an interest in the child . . . whether the child is, or may be, an
Indian child” (id., subd. (b)). Then, “[a]t the first appearance in
[juvenile] court of each party, the court [must] ask each
participant present in the hearing whether [they] know[] or
[have] reason to know that the child is an Indian child.” (Id.,
subd. (c).) The court must also “instruct the parties to inform [it]
if they subsequently receive information that provides reason to
know the child is an Indian child” (ibid.) and have them complete
ICWA-020 forms (Cal. Rules of Court, rule 5.481(a)(2)(C)). If at
any point during these proceedings the court has “reason to
believe” that a child is an Indian child, further inquiry is
required. (§ 224.2, subd. (e).)
              We review the juvenile court’s finding that ICWA did
not apply for substantial evidence. (In re A.M. (2020) 47
Cal.App.5th 303, 314.) This “requires us to determine [whether]
reasonable, credible evidence of solid value supports the court’s

      1 Unlabeled statutory references are to the   Welfare and
Institutions Code.


                                 3
[finding].” (Ibid.) We resolve all conflicts in the evidence in favor
of that finding, and will uphold it if supported by “any substantial
evidence, contradicted or uncontradicted.” (Ibid.)
              Even if CWS did not interview E.T. and M.T.’s
extended family members about their possible Indian ancestry,
reversal is not required because substantial evidence supports
the finding that ICWA did not apply. During the 2014
proceedings involving E.T. and M.T.’s siblings, both Mother and
Father denied that they had Indian ancestry. They again denied
any Indian ancestry when E.T. and M.T were removed from
Mother’s custody. They denied Indian ancestry a third time at
their initial appearances in juvenile court, and a fourth time
when they submitted their ICWA-020 forms.
              Additionally, neither Mother nor Father challenged
the social worker’s statement that she had no reason to believe
that either parent had Indian ancestry. They also did not
challenge either of CWS’s requests for a finding that ICWA did
not apply. And in her briefing, Mother cites nothing that would
have given any participant in the proceedings below reason to
believe that E.T. and M.T. were Indian children. Substantial
evidence thus supports the juvenile court’s determination that
ICWA did not apply. (See, e.g., In re Charles W. (2021) 66
Cal.App.5th 483, 490 [ICWA inapplicable based on prior finding
that it did not apply to older siblings and parents’ denials of
Indian ancestry]; In re Aaliyah G. (2003) 109 Cal.App.4th 939,
942 [ICWA did not apply where social worker reported no claimed
Indian ancestry and parents never challenged that report].)
              None of the cases on which Mother relies is to the
contrary. In In re Y.W. (2021) 70 Cal.App.5th 542, 552-553,
further inquiry was required because it was unclear whether the




                                 4
mother had Indian ancestry and the social worker failed to follow
up with her biological parents. In In re Benjamin M. (2021) 70
Cal.App.5th 735, 744-745, further inquiry was required because
the father never appeared in court and the social worker did not
follow up with his extended family. And in In re L.S. (2014) 230
Cal.App.4th 1183, 1196-1197, further inquiry was required
because both the mother and father indicated that they had
possible Indian ancestry.
            Here, both Mother and Father participated in all
court proceedings. They each affirmatively denied any Indian
ancestry several times. And neither suggested that there was
any readily obtainable information that would indicate that E.T.
and M.T. had such ancestry. Any error in failing to comply with
ICWA’s requirements was therefore harmless. (In re Benjamin
M., supra, 70 Cal.App.5th at p. 744 [error prejudicial only if
“record indicates that there was readily obtainable information
that was likely to bear meaningfully upon whether the child is an
Indian child”].)
                          DISPOSITION
            The juvenile court’s orders terminating Mother’s
parental rights to E.T. and M.T., entered August 26, 2021, are
affirmed.
            NOT TO BE PUBLISHED.



                                    TANGEMAN, J.

We concur:


             GILBERT, P. J.         YEGAN, J.



                                5
                    Arthur A. Garcia, Judge

            Superior Court County of Santa Barbara

               ______________________________


            Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Rachel Van Mullem, County Counsel, Lisa A.
Rothstein, Deputy County Counsel, for Plaintiff and Respondent.